Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,137,975. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 28 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,137,975.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,754,614. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 28 of the current application is an obvious variation of claim 1 U.S. Patent No. 10,754,614
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 26-27, 28, 31, 33-34, 35, 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bill (US 2006/0143647A1).
Regarding claim 21, Bill discloses: A system comprising: one or more processors; and one or more computer-readable media storing instructions (paragraph: 0014) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining a neutral mental state of a user (“determining if the brow is unfurrowed to indicate a neutral mood, a content mood, or a mood of lesser intensity”: paragraph: 0005 and “For example, a furrowed brow for a first user may be associated with an upset mood while a similarly furrowed brow for a second user may be associated with a neutral or even pleased mood.” : paragraph: 0099); receiving a first signal from a sensor (camera; paragraph: 0038), the first signal being indicative of a current mental state of the user (initial mood) ; receiving a second signal corresponding to a desired mental state (mood destination), the desired mental state differing from the current mental state; based on the neutral mental state of the user and the first and second signals, playing back media content including at least (i) a first item of media content (reads on items in playlist) having a first parameter corresponding to the current mental state, (ii) a second item of media content having a second parameter (reads on irems in playlist) different than the first parameter, and (iii) an nth item of media content (reads on items in the playlist) having an nth parameter corresponding to the desired emotional state, wherein the media content transitions from the first item toward the nth item; and receiving a third signal indicative of an updated mental state of the user (paragraphs: 0012-0015; paragraphs: 0076 and figs. 4-7; paragraphs: 0096-00104).
Regarding claim 28, Bill discloses: A method comprising: obtaining a neutral mental state of a user(“determining if the brow is unfurrowed to indicate a neutral mood, a content mood, or a mood of lesser intensity”: paragraph: 0005 and “For example, a furrowed brow for a first user may be associated with an upset mood while a similarly furrowed brow for a second user may be associated with a neutral or even pleased mood.” : paragraph: 0099); receiving a first signal from a sensor (camera; paragraph: 0038), the first signal being indicative of a current mental state of the user (initial mood); receiving a second signal corresponding to a desired mental state (mood destination), the desired mental state differing from the current mental state; based on the neutral mental state of the user and the first and second signals, playing back media content including at least (i) a first item of media content (reads on items in playlist) having a first parameter corresponding to the current mental state, (ii) a second item of media content (reads on items in playlist) having a second parameter different than the first parameter, and (iii) an nth item of media content (reads on items in playlist) having an nth parameter corresponding to the desired emotional state, wherein the media content transitions from the first item toward the nth item; and receiving a third signal indicative of an updated mental state of the user (paragraphs: 0012-0015; paragraphs: 0076 and figs. 4-7; paragraphs: 0096-00104).
Regarding claim 35, Bill discloses: One or more tangible, non-transitory computer-readable media storing instructions (paragraph: 0014) that, when executed by one or more processors of a system, cause the system to perform operations comprising: obtaining a neutral mental state of a user (“determining if the brow is unfurrowed to indicate a neutral mood, a content mood, or a mood of lesser intensity”: paragraph: 0005 and “For example, a furrowed brow for a first user may be associated with an upset mood while a similarly furrowed brow for a second user may be associated with a neutral or even pleased mood.”: paragraph: 0099); receiving a first signal from a sensor(camera; paragraph: 0038), the first signal being indicative of a current mental state of the user (initial mood); receiving a second signal corresponding to a desired mental state (mood destination), the desired mental state differing from the current mental state; based on the neutral mental state of the user and the first and second signals, playing back media content including at least (i) a first item of media content (reads on items in playlist) having a first parameter corresponding to the current mental state, (ii) a second item of media content (reads on items in playlist) having a second parameter different than the first parameter, and (iii) an nth item of media content (reads on items in playlist) having an nth parameter corresponding to the desired emotional state, wherein the media content transitions from the first item toward the nth item; and receiving a third signal indicative of an updated mental state of the user (paragraphs: 0012-0015; paragraphs: 0076 and figs. 4-7; paragraphs: 0096-00104).
Regarding claims 24, 26-27, 31, 33-34, 38-40, Bill further teaches: wherein obtaining the neutral emotional state comprises obtaining the neutral emotional state from a sensor device (paragraph: 0136), wherein the updated mental state of the user is closer to the desired mental state than the received first signal (fig. 2D; paragraph: 0060), wherein the second signal corresponds to an input provided by the user (paragraphs: 0098; 0100)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill in view of Eck et al. (US PAT: 8,977,374, hereinafter Eck).
Bill differs from claims 22, 29, 36 in that he does not specifically disclose: wherein the media content comprises generative music.
However, Eck discloses: wherein the media content comprises generative music (col. 6, line 60 – col. 7, line 8).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bill’s system to provide for the following: wherein the media content comprises generative music as this arrangement would provide for blending music items to obtain interesting music as taught by Eck.
Claim(s) 23, 30, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill in view of Bone et al. (US PAT: 10,943,604, filed 6-28-19, hereinafter Bone).
Bill differs from claims 23, 30, 37 in that it does not specifically disclose: wherein obtaining the neutral emotional state comprises retrieving a stored data indicative of the neutral emotional state.
However, Bone discloses: wherein obtaining the neutral emotional state comprises retrieving a stored data indicative of the neutral emotional state (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bill’s system to provide for the following:  wherein obtaining the neutral emotional state comprises retrieving a stored data indicative of the neutral emotional state as this arrangement would provide one among many possible ways to obtain desired data as taught by Bone.
Claim(s) 25, 32,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill in view of Eleftheriou et al. (US 2020/0075039A1, filed 7-2-19, hereinafter Eleftheriou).
Bill differs from claims 25, 32 in that he does not specifically disclose: wherein the sensor device comprises a wearable device.
Eleftheriou discloses: wherein the sensor device comprises a wearable device (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bill’s system to provide for the following: wherein the sensor device comprises a wearable device as this arrangement would provide well-known arrangement for sensing emotions of the user as taught by Eleftheriou.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2014/0052731A1) to Danhule discloses music track exploration and playlist creation which teaches: The invention enables music tracks in a playlist to be explored using a unique music genogram data format. The invention further enables a user to map an emotional trajectory on the emotion wheel as a basis for the generation of the playlist with music tracks. The invention provides for a unique visualization of the playlist using the emotional wheel representation. A user will be given the option to specify an initial mood and a destination mood. The trajectory between the initial mood and the destination mood may be steered through the emotions falling in-between. The thus obtained mood trajectory is then populated by music tracks to form a playlist.
--(US 2020/0286505A1) to Osborne et al. discloses method and system for categorizing musical sound according to emotions which teaches: [0246] X-System is based on a paradigm we shall refer to as the ‘Innate Neuro-physiological Response to Music’ (INRM—we will describe this in more detail below), and a unique informatic modelling of one or more of lower cortical, limbic and subcortical functions related to these responses. X-System has a unique capacity to analyse music tracks automatically and establish the potential to generate levels of arousal and counter-arousal in the listener. This unique method of analysis is a human universal and may be applied to music of all human cultures as well as to environmental and other sound sources. X-System is capable of categorising databases of music and sound according to core emotional effect. X-System may implement automatic categorisation remotely, for example for personal repertoires. X-System may also have the capacity to detect the state of mind and body of the user, using a unique radio electrode and microphone based conductance/heart rate sensor and other devices. X-System may use this sensor data to sub-select music from any chosen repertoire, either by individual track or entrained sequences, that when listened to, will help the user to achieve a target state of excitement, relaxation, concentration, alertness, heightened potential for physical activity etc. This is achieved by analysing music tracks in the user's database of music (using the musical parameters derived from the predictive model of human neuro-physiological response) and then automatically constructing a playlist of music, which may also be dynamically recalculated based on real-time bio-feedback, to be played to the user in order to lead her/him towards, and help to maintain her/him at, the desired target state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651